Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kevin C. Kunzendorf (Reg. No. 58,305) on May 28, 2021.

1. The application has been amended as follows:
In the claims:	

1.	(currently amended):    A system on chip comprising:
a clock generator configured to:
generate a clock signal; and
output the clock signal to a component device external to the system on chip;
a duty ratio determiner configured to determine a component duty ratio; 
a duty ratio adjustor configured to:
adjust a current duty ratio of the clock signal to the component duty ratio; and
output the clock signal of which the current duty ratio is adjusted, to the component device; 
a device controller configured to output, to the component device, a read command for reading data in synchronization with the clock signal having a first duty ratio; and
a read margin determiner configured to receive a read result from the component device, and determine a read margin, based on the read result,
wherein the duty ratio determiner determines the component duty ratio based on the read result of reading the data and based on the read margin.

2.	(Cancelled).

3.	(Canceled).

4.	(currently amended): The system on chip of claim 1, wherein the duty ratio determiner is further configured to:
determine whether the read margin is comprised in a reference margin area; and
determine the component duty ratio, based on whether the read margin is comprised in the reference margin area.

5.	(Original): The system on chip of claim 4, wherein the duty ratio determiner is further configured to:
determine, as the component duty ratio, a second duty ratio different from the first duty ratio, in response to the read margin being determined to not be comprised in the reference margin area; and
determine the first duty ratio as the component duty ratio, in response to the read margin being determined to be comprised in the reference margin area.

6.	(currently amended): The system on chip of claim 1, wherein the duty ratio adjustor is further configured to sequentially output a plurality of clock signals respectively having a plurality of duty ratios, to the component device, and
the read margin determiner is further configured to:
receive a plurality of read results corresponding to the plurality of duty ratios; and
based on the plurality of read results, determine a plurality of read margins corresponding to the plurality of duty ratios.

7.	(Original): The system on chip of claim 6, wherein the duty ratio determiner is further configured to determine, among the plurality of duty ratios, a third duty ratio corresponding to a maximum read margin among the plurality of read margins, as the component duty ratio.

8.	(currently amended):    The system on chip of claim 1, further comprising:
a duty ratio detector configured to:
receive a response corresponding to the first duty ratio, from the component device; and
detect a response duty ratio, from the response.

9.	(Original): The system on chip of claim 8, wherein the duty ratio determiner is further configured to determine whether the response duty ratio is comprised in a reference duty ratio area.

10.	(Original): The system on chip of claim 9, wherein the duty ratio determiner is further configured to:
determine, as the component duty ratio, a second duty ratio different from the first duty ratio, in response to the response duty ratio being determined to not be comprised in the reference duty ratio area; and
determine the first duty ratio, as the component duty ratio, in response to the response duty ratio being determined to be comprised in the reference duty ratio area.

11.	(currently amended):    A computing system comprising:
a system on chip configured to:
generate a clock signal; and
transmit the clock signal and a read command for reading data in synchronization with the clock signal having a first duty cycle; and
a component device configured to process the read command that is received from the system on chip, based on the clock signal that is received from the system on chip,
wherein the system on chip comprises:
a clock generator configured to generate the clock signal;
a duty ratio determiner configured to determine a component duty ratio; and
a duty ratio adjustor configured to adjust a current duty ratio of the clock signal, to the component duty ratio, and output the clock signal of which the current duty ratio is adjusted, to the component device; and
a read margin determiner configured to receive a read result of reading the data from the component device, and determine a read margin, based on the read result,
wherein the duty ratio determiner is configured to determine the component duty ratio based on the read result of reading the data and based on the read margin.

12.	(currently amended):    The computing system of claim 11, wherein the component device comprises a memory, and
the system on chip is further configured to output, to the component device, a write command for writing the data to the memory.

13-18.	(Canceled).

19.	(Canceled).

20-21.	(Canceled).

22.	(currently amended): A clock training method of a system on chip for transmitting and receiving a plurality of signals to and from a component device, the clock training method comprising:
generating a clock signal of a first duty ratio;
outputting a read command for reading data to the component device, in synchronization with the clock signal having the first duty ratio; 
receiving a read result of reading the data from the component device; 
determining a read margin, based on the read result; 
determining a second duty ratio based on the read margin; and
adjusting the first duty ratio of the clock signal to the second duty ratio different from the first duty ratio.

23.	(currently amended):   The clock training method of claim 22, further comprising:
outputting, to the component device, a write command for writing data.

24.	(Canceled).

25-28.	(Canceled).

29.	(previously presented):  The clock training method of claim 22, further comprising:
detecting a response duty ratio, from the read result; and
determining whether the response duty ratio is comprised in a reference duty ratio area.

30.	(Original): The clock training method of claim 29, wherein the adjusting the first duty ratio to the second duty ratio comprises adjusting the first duty ratio to the second duty ratio, in response to the response duty ratio being determined to not be comprised in the reference duty ratio area.

31.	(Original): The clock training method of claim 22, wherein the clock training method is performed during an initialization process of the system on chip.

32.	(Canceled).

Allowable Subject matter
2.	Claims 1, 4-12, 22-23 and 29-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187